EXHIBIT 10.30

(Rev 5/03)

Employees and Consultants

 

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”), is made by and between Health
Care Property Investors, Inc., a Maryland corporation (the “Company”), and
            , (“Holder”), effective as of              , 20             (“Grant
Date”).

 

WHEREAS, the Company wishes to award Holder shares of Common Stock subject to
certain Restrictions (as defined below); and

 

WHEREAS, the Company wishes to carry out the Health Care Property Investors,
Inc. 2000 Stock Incentive Plan, as amended and/or restated from time to time
(the “Plan”); and

 

WHEREAS, the Committee appointed to administer the Plan has determined that it
would be to the advantage and best interest of the Company and its stockholders
to issue the Restricted Shares provided for herein to Holder as an inducement to
enter into or remain in the service of the Company and as an incentive for
increased efforts during such service, and other good and valuable consideration
provided for herein, and has advised the Company thereof and instructed the
undersigned officer to issue said Restricted Shares;

 

NOW, THEREFORE, in consideration of past services, and of the mutual covenants
herein contained, and such other good and valuable consideration, receipt of
which is hereby acknowledged, the parties hereto do hereby agree as follows:

 

ARTICLE I.

DEFINITIONS

 

Whenever the following terms are used in this Agreement they shall have the
meaning specified below unless the context clearly indicates to the contrary.
The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates. All capitalized terms used herein
without definition shall have the meaning ascribed to such terms in the Plan.

 

Section 1.1 – Restricted Shares.

 

“Restricted Shares” shall mean the shares of Common Stock granted under this
Agreement that are subject to Restrictions.

 

Section 1.2 – Restrictions.

 

“Restrictions” shall mean the vesting requirements set forth in Section 3.1, the
forfeiture rights set forth in Section 3.2 and the restrictions on sale or other
transfer set forth in Section 3.3.

 



--------------------------------------------------------------------------------

Section 1.3 - Secretary.

 

“Secretary” shall mean the Corporate Secretary of the Company.

 

Section 1.4 - Termination of Service

 

“Termination of Service” shall mean termination of Holder’s employment with the
Company (or any of its subsidiaries) for any reason, or termination of Holder’s
service with the Company (or any of its subsidiaries) as a consultant for any
reason. The Committee, in its absolute discretion, shall determine the effect of
all matters and questions relating to a Termination of Service, including
without limitation whether a Termination of Service has occurred, and whether
the Termination of Service was for cause, by reason of Retirement, death or
Disability.

 

ARTICLE II.

ISSUANCE OF RESTRICTED SHARES

 

Section 2.1 – Issuance of Restricted Shares.

 

In consideration of the recitals and for other good and valuable consideration,
on the Grant Date the Company agrees to and does hereby issue to Holder
             (            ) Restricted Shares (i.e., shares of Common Stock
subject to the Restrictions and other conditions set forth in this Agreement).

 

Section 2.2 – Consideration to Company.

 

As partial consideration for the issuance of Restricted Shares by the Company,
Holder agrees to render faithful and efficient services to the Company for a
period of at least one (1) year from the Grant Date. Notwithstanding the
foregoing, Holder understands and agrees that, except as expressly provided
herein, in the event of a Termination of Service, Holder shall forfeit all
Restricted Shares. Nothing in this Agreement or in the Plan shall confer upon
Holder any right to continue in the employ of the Company, or as a consultant to
the Company, or shall interfere with or restrict in any way the rights of the
Company, which are hereby expressly reserved, to discharge Holder at any time
for any reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in writing.

 

Section 2.3 – Adjustments in Restricted Shares.

 

The Committee may adjust the Restricted Shares in accordance with the provisions
of Section 11 of the Plan.

 

ARTICLE III.

RESTRICTIONS

 

Section 3.1 – Vesting and Lapse of Restrictions.

 

(a) Subject to Sections 3.2(b) and 3.4 concerning accelerated vesting under
specified circumstances, the Restrictions with respect to each Restricted Share
shall lapse as and to the extent such Restricted Shares vest in accordance with
the following schedule, conditioned upon continued employment or service with
the Company through the applicable vesting date. Except as provided in Sections
3.2(b) and 3.4, the vesting of Restricted Shares and removal of

 

Page 2



--------------------------------------------------------------------------------

Restrictions on Restricted Shares shall cease as of the date of Termination of
Service of the Holder.

 

Number of Shares

--------------------------------------------------------------------------------

  

Effective Date of Vesting

--------------------------------------------------------------------------------

__________________________

   First Anniversary of the Grant Date

__________________________

   Second Anniversary of the Grant Date

__________________________

   Third Anniversary of the Grant Date

__________________________

   Fourth Anniversary of the Grant Date

__________________________

   Fifth Anniversary of the Grant Date

 

(b) By resolution, the Committee may, on such terms and conditions as it deems
appropriate, remove any or all of the Restrictions (including without
limitation, the Committee may accelerate vesting) at any time or from time to
time.

 

Section 3.2 Forfeiture of Restricted Shares.

 

(a) Termination of Service Other Than as a Result of Death, Disability or
Retirement. Upon a Termination of Service of Holder, for any reason other than
death, Disability or Retirement, all Restricted Shares outstanding as of such
Termination of Service shall be automatically forfeited and cancelled effective
as of such Termination of Service.

 

(b) Termination of Service by reason of death, Disability or Retirement. If
there is a Termination of Service of Holder as a result of death, Disability or
Retirement, all Restricted Shares shall vest in full and all Restrictions shall
lapse immediately and automatically upon such Termination of Service for all
Restricted Shares, and no such shares shall be forfeited or cancelled.

 

Section 3.3 – Restriction on Transfer of Restricted Shares.

 

Holder shall not sell, exchange, transfer, alienate, hypothecate, pledge,
encumber or assign any Restricted Shares, or any rights with respect thereto.
Neither the Restricted Shares nor any interest or right therein or part thereof
shall be liable for the debts, contracts, or engagements of Holder or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy) and any attempted disposition thereof shall
be null and void and of no effect.

 

Section 3.4 – Acceleration of Vesting and Lapse of Restrictions.

 

(a) In the event of a Change in Control, the Restrictions shall, immediately
prior to the effective date of the Change in Control, automatically lapse for
all Restricted Shares; provided, however, that except as otherwise provided in
any change in control or other agreement with the Company, the Restrictions
shall not so lapse if and to the extent the Restricted Shares are, in connection
with the Change in Control, either to be assumed by the successor or survivor
corporation (or parent thereof) or to be replaced with a comparable right

 

Page 3



--------------------------------------------------------------------------------

with respect to shares of the capital stock of the successor or survivor
corporation (or parent thereof), in each case appropriately adjusted. The
determination of comparability of rights shall be made by the Committee, and its
determination shall be final, binding and conclusive. The Committee may make
such determinations and adopt such rules and conditions as it, in its absolute
discretion, deems appropriate in connection with such acceleration of lapse of
Restrictions, including, but not by way of limitation, provisions to ensure that
any such acceleration shall be conditioned upon the consummation of the
contemplated Change in Control.

 

(b) Notwithstanding the foregoing, in the event of a pending or threatened
takeover bid or tender offer and pursuant to which 10% or more of the
outstanding securities of the Company is acquired, whether or not deemed a
tender offer under applicable state or Federal laws, or in the event that any
person makes any filing under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934 with respect to the Company, the Committee may in its sole
discretion:

 

(i) Make the Restricted Shares fully vested; or

 

(ii) Make any other adjustments or amendments to the Restricted Shares and
substitute new restricted shares.

 

Section 3.5 – Escrow.

 

(a) The Secretary of the Company or any other person designated by the Committee
as escrow agent shall retain physical custody of any certificates representing
the Restricted Shares until and to the extent (i) such Restricted Shares have
vested and all Restrictions have been removed or lapsed as to such shares under
this Agreement, or (ii) such shares have been forfeited or cancelled pursuant to
Section 3.2. To ensure the delivery of Holder’s Restricted Shares upon
forfeiture, Holder hereby appoints the Secretary of the Company or any other
designated escrow agent as Holder’s attorney-in-fact to assign and transfer unto
the Company (or such designee), such Restricted Shares, if any, pursuant to
Section 3.2.

 

(b) The Secretary, or other escrow agent, shall not be liable for any act he or
she may do or omit to do with respect to holding the Restricted Shares in escrow
and while acting in good faith and in the exercise of his or her judgment.

 

Section 3.6 – Legend.

 

The share certificate or other evidence of the Restricted Shares issued
hereunder may at the discretion of the Company be endorsed with or subject to
the following legend (in addition to any legend required under applicable state
securities laws):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AND FORFEITURES AS SET FORTH IN A RESTRICTED STOCK
AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE
WITH THE SECRETARY OF THE ISSUER, AND SUCH SHARES MAY NOT BE, DIRECTLY OR
INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR

 

Page 4



--------------------------------------------------------------------------------

OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS
OF SUCH AGREEMENT.

 

Section 3.7 – Vested Shares without Restrictions.

 

(a) As and to the extent the Restricted Shares vest in accordance with the terms
of this Agreement, the Restrictions on such shares shall lapse and, and subject
to compliance with Section 3.7(b), vested shares of Common Stock shall be
delivered to the Holder or for the benefit of his or her account without the
legend referenced in Section 3.6. Such vested shares shall cease to be
considered Restricted Shares subject to the terms and conditions of this
Agreement, and shall be shares of Common Stock of the Company free of all
Restrictions.

 

(b) Notwithstanding the foregoing, vested shares shall not be delivered to the
Holder or for the benefit of or to his account unless and until the Holder shall
have paid to the Company in cash or made provisions for payment through
withholding against income, the full amount of all federal and state (or
applicable foreign) withholding or other employment taxes applicable to the
taxable income of the Holder resulting from the grant of the Restricted Shares
or the lapse or removal of the Restrictions.

 

Section 3.8 – Restrictions on New Shares and Distributions.

 

In the event of any dividend or other distribution (including ordinary cash
dividends, and whether in the form of Common Stock, other securities, or other
property), recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split-off, spin-off, combination,
purchase, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or
exchange of Common Stock or other securities of the Company, or issuance of
warrants or other rights to purchase Common Stock or other securities of the
Company, or other similar transaction or event, is paid, issued, exchanged or
distributed in respect of Restricted Shares, such new or additional or different
shares or securities or property (including cash) which are attributable to
Holder in his capacity as the owner of the Restricted Shares, shall be
considered to be Restricted Shares and shall be subject to all of the
Restrictions, unless the Committee shall, in its discretion, otherwise provide.

 

ARTICLE IV.

MISCELLANEOUS

 

Section 4.1 – Administration.

 

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret, amend or revoke any such
rules. All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon Holder, the Company and
all other interested persons. No member of the Committee shall be personally
liable for any action, determination, or interpretation made in good faith with
respect to the Plan or the Restricted Shares. In its absolute discretion, the
Board may at any time and from time to time exercise any and all rights and
duties of the Committee under the Plan and this Agreement except with respect to
matters which under Rule 16b-3 or Section 162(m) of the Code, or any regulations
or rules issued thereunder, are required to be determined in the sole discretion
of the Committee.

 

Page 5



--------------------------------------------------------------------------------

Section 4.2 – Conditions to Issuance of Stock.

 

The Restricted Shares may be either previously authorized but unissued shares or
issued shares which have then been reacquired by the Company. Such shares shall
be fully paid and nonassessable. The Company shall not be required to issue or
deliver any shares of stock pursuant to this Agreement prior to fulfillment of
all of the following conditions:

 

(i) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed, if applicable; and

 

(ii) The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, if
applicable, or the receipt of further representations from Holder as to
investment intent or completion of other actions necessary to perfect
exemptions, as the Committee shall, in its absolute discretion, deem necessary
or advisable; and

 

(iii) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and

 

(iv) The lapse of such reasonable period of time as the Committee may from time
to time establish for reasons of administrative convenience; and

 

(v) The receipt by the Company of payment of any applicable withholding tax.

 

Section 4.3 – Rights as Stockholder.

 

Holder shall have all the rights of a stockholder with respect to the Restricted
Shares, including the right to vote and receive all dividends or other
distributions paid or made with respect to the Restricted Shares, subject to
Section 3.8; provided, however, that in the discretion of the Committee, any
extraordinary distributions with respect to the Common Stock may be released
from the Restrictions.

 

Section 4.4 – Withholding Tax.

 

Holder agrees that in the event the issuance of the Restricted Shares or the
expiration or removal of Restrictions thereon results in the Holder’s
realization of income which for federal, state or local income tax purposes is,
in the opinion for the Company, subject to withholding of tax at source by the
Company, the Holder will pay to the Company an amount equal to such withholding
tax or the Company may withhold such amount from the Holder’s salary or from
dividends deposited with the Company with respect to the Restricted Stock.

 

Section 4.5 – Section 83(b) Election.

 

No Holder may make an election under Section 83(b) of the Code, or any successor
section thereto, to be taxed with respect to all or any portion of the
Restricted Shares as of the date of issuance of the Restricted Shares rather
than as of the date or dates upon which the Holder would otherwise be taxable
under Section 83(a) of the Code, without the prior consent of

 

Page 6



--------------------------------------------------------------------------------

the Committee, which consent may be withheld in its sole discretion. If a Holder
makes a permitted election under Section 83(b) of the Code, the Holder shall
deliver a copy of such election to the Company immediately after filing such
election with the Internal Revenue Service. Section 83(b) elections must be
filed with the Internal Revenue Service within 30 days following the Grant Date.

 

Section 4.6 – Notices.

 

Any notice to be given by Holder under the terms of this Agreement shall be
addressed to the Secretary or his or her office. Any notice to be given to
Holder shall be addressed to him at the address given beneath his signature
hereto. By a notice given pursuant to this Section, either party may hereafter
designate a different address for notices to be given to him. Any notice which
is required to be given to Holder shall, if Holder is then deceased, be given to
Holder’s personal representative if such representative has previously informed
the Company of his or her status and address by written notice under this
Section. Any notice shall be deemed duly given when enclosed in a properly
sealed envelope addressed as aforesaid, deposited (with postage prepaid) in a
post office or branch post office regularly maintained by the United States
Postal Service or when delivered to a courier that guarantees overnight
delivery.

 

Section 4.7 – Titles.

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

 

Section 4.8 – Construction.

 

This Agreement shall be administered, interpreted and enforced under the
internal laws of the state of California. The terms of any change in control,
employment or severance agreement, to the extent such other agreement provides
benefits that are in addition to or greater than those provided in this
Agreement, shall supersede and control over the terms of this Agreement.

 

Section 4.9 – Conformity to Securities Laws.

 

Holder acknowledges that the Plan and this Agreement are intended to conform to
the extent necessary with all provisions of all applicable federal and state
laws, rules and regulations and to such approvals by any listing, regulatory or
other governmental authority as may, in the opinion of counsel for the Company,
be necessary or advisable in connection therewith. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Restricted
Shares is granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan, this Agreement
and the Restricted Shares shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

 

Section 4.10 – Amendments.

 

This Agreement and the Plan may be amended without the consent of Holder
provided that such amendment would not alter, terminate, impair or adversely
affect any rights of Holder under this Agreement.

 

Page 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

HEALTH CARE PROPERTY INVESTORS, INC.

a Maryland corporation

By        

--------------------------------------------------------------------------------

Title

       

--------------------------------------------------------------------------------

 

HOLDER

               

--------------------------------------------------------------------------------

     

[Name of Holder]

             

--------------------------------------------------------------------------------

     

Address

             

--------------------------------------------------------------------------------

     

City, States Zip

       

Holder’s Taxpayer Identification Number: ________________________________

 

Page 8